277 S.W.3d 289 (2009)
Denise L. FELDMANN, Respondent,
v.
Richard B. FELDMANN, Appellant.
No. ED 90396.
Missouri Court of Appeals, Eastern District, Division One.
January 13, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 24, 2009.
Michael A. Gross, St. Louis, MO, for appellant.
Theodore S. Schechter, Clayton, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Richard Feldmann ("Husband") appeals the judgment dissolving his marriage to Denise Feldmann ("Wife"). Husband claims the trial court erred by: (1) finding that two New York Life Insurance Company brokerage accounts were marital property, and (2) denying Husband's motion to reopen the evidence to allow for the establishment of a foundation for admission of documentary evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).